McGrath, J.
(dissenting). This case was originally heard at the April term, 1892, and is reported herewith. A rehearing was granted at the instance of defendant. The trial court, in directing a verdict, was governed by Smith v. Potter, 46 Mich. 258. That case is not only opposed to the clear weight of authority elsewhere, but this Court has refused to follow it in a number of cases since determined. Van Dusen v. Letellier, 78 Mich. 492, 502; Adams v. Iron Cliffs Co., Id. 271, 288; Brown v. Gilchrist, 80 Id. 56, 63, 65; Morton v. Railroad Co., 81 Id. 423; Sadowski v. Car Co., 84 Id. 100, 105; Tangney v. Wilson & Co., 87 Id. 453, 455; Ashman v. Railroad Co., 90 Id. 567, 571. The principle underlying the doctrine of these later cases- had been announced by Mr. Justice Cooley in Quincy Mining Co. v. Kitts, 42 Mich. 34, 39.
In Brown v. Gilchrist the contention of the defendants was that they had provided plenty of suitable and good materials of' which to construct the falling scaffold, and that they had placed the oversight and charge of building *337it with á competent and fit servant. Mr. Justice Long,. speaking ior the Court in that case, says:
“The contract of employment with the plaintiff was that he should have a safe place to work, and the law imposed upon the defendants the duty to furnish such a, place. If the scaffold had been erected under the supervision and direction of one of the defendants themselves, and the casualty had occurred, * * * then the plaintiff would have had the right to recover for such injuries, unless himself negligent. I am not prepared to say that the master, under such circumstances, can shift his. responsibility by the selection of a foreman; and I do not understand that-this doctrine has ever been held by this. Court.”
The Court then proceeded to discuss the cases of Quincy Mining Co. v. Kitts, 42 Mich. 34, and Hoar v. Merritt, 62 Id. 386, and concluded as follows:
“That is, because the defendants had delegated the authority to Mr. Seed to select proper materials, and to. direct, control, and superintend the erection, they should escape liability. If this were the rule, then the more they remained away from their business, — the greater power aud authority they gave a foreman or manager to select material, employ men to build a safe and proper scaffold, upon which other servants, who had no knowledge of the, manner of its construction, were to be invited to work,— the less the liability. It is the duty of the master to furnish the servant a safe place to work upon, and he cannot shift this responsibility by saying: f The foreman whom I employed Avas selected with care, and for his fitness for the Avork entrusted to him. I pointed out to him all necessary and proper material; and, therefore, though he did not make a proper selection of material, and did not build a safe structure, my hands are clean, and no responsibility rests with me. 1 have discharged the full measure of my duty to the men whom 'he guides and controls.
“ Especially is this true if it appears, as in this case, that he has entrusted the entire management and control of that business in the hands of such foreman, with power to employ the men, and he himself retires from any direction and control over it. Mr. Reed apparently had this. *338authority; and, from the manner of the accident claimed by the plaintiff, it is evident that the men selected by Mr. Reed to find the timber to support these running boards were wholly unfit to build such a scaffold.' It was Reed’s duty to examine this scaffold, and see that it was properly built, before sending the plaintiff there to work; and, under the authority delegated to him by the defendants, and the control he assumed' of affairs there, he stands in their place, and they must assume the risks of his negligence.”
It cannot be said that if Reed had been selected by the defendants to put up the scaffold himself, and his duty had been confined to that, particular act, defendants could have escaped liability. In other words, it matters not, so far as the discharge of defendants’ duty as master to the employé is concerned, whether Reed’s negligence consisted in want of care in supervising the work or in the performance of the manual labor counected therewith, and the defendants’ liability cannot be said to rest solely upon the scope of the authority delegated - to him, but rather upon the character of the act committed to his supervision.1
In the Sadowski case, Mr. Justice Cahill saj^s:
“The rule adopted by the federal courts and in most of she states, and which seems to us most in consonance with reason and humanity, is that those employed by the master to provide or to keep in repair the place, or to supply the machinery and tools, for labor, are engaged in a different employment from those who are to use the place or appliances when provided, and they are not, therefore, as to •each other, fellow-servants. In such case, the one whose duty it is to provide and look after the safety of the place where the work is to be done represents the master in such .a sense that the latter is liable for his negligence.”
The question is very fully discussed by Mr. Justice Harlan, in Hough v. Railway Co., 100 U. S. 213; by Mr. Justice Field, in Railroad Co. v. Herbert, 116 Id. 642, 646; and by Gresham, J., in King v. Railroad Co., 14 *339Fed. Rep. 277, 280. See, also, Flike v. Railroad Co., 53 N. Y. 549, 552; Crispin v. Babbitt, 81 Id. 516; Pantzar v. Mining Co., 99 Id. 368; Benzing v. Steinway, 101 Id. 547; Lewis v. Seifert, 116 Penn. St. 628, 647; Ford v. Railroad Co., 110 Mass. 240, 260; Smith v. Iron Co., 42 N. J. Law, 467; Fay v. Railway Co., 30 Minn. 231; Railroad Co. v. Fox, 31 Kan. 586; Mulvey v. Locomotive Works, 14 R. I. 204.
The statute makes it the duty of municipalities to keep streets and sidewalks in a condition reasonably fit and safe for travel. Municipalities delegate the care and supervision of their streets and sidewalks to boards, commissioners, and inspectors, who are presumed to be competent; yet a municipality cannot be heard to' say that its duty ends with such delegation, or that the negligence of such boards, commissioners, or inspectors in respect to that duty is not its negligence.
The rule that it is the master’s duty to provide the servant with a safe place to work, and, when the service required of an employé is of a peculiarly dangerous character, it is the duty of the master to make reasonable provision to protect him from the dangers to which he is exposed while engaged in the discharge of his duty, is not a new rule. It has been recognized by this Court in numerous decisions. Swoboda v. Ward, 40 Mich. 420; Parkhurst v. Johnson, 50 Id. 70; Huizega v. Lumber Co., 51 Id. 272; James v. Mining Co., 55 Id. 335; Smith v. Car Works, 60 Id. 501; Adams v. Iron Cliffs Co., 78 Id. 271; Brown v. Gilchrist, 80 Id. 56; Sadowski v. Car Co., 84 Id. 100; Palmer v. Railroad Co., 87 Id. 281, 93 Id. 363; Tangney v. Wilson & Co., 87 Id. 453; Ragon v. Railway Co., 91 Id. 379; Cregg v. Railway Co., Id. 624. The legal obligation of the master in respect of his servants, as settled by the adjudicated cases, is to exercise all the care which the exigencies of the occasion require:
*3401. To provide safe and suitable machinery, tools, and appliances, and to keep them in a suitable condition for use; and to provide a safe place for conducting the work.
2. To select competent servants, and in sufficient numbers, for the service, and to see that they continue competent and efficient.
3. To provide and publish proper rules for the guidance and protection of his servants in the discharge of their duties.
4. To properly instruct servants under age as to their duties and the hazards involved, etc., and not to subject them to the discharge of duties more hazardous than those for which they were engaged.
The language of the first paragraph has been held to include safe instrumentalities and facilities for doing the work assigned the servant. In the Eagon arid Gregg cases, cited above, we held that reasonably safe side tracks, upon which brakemen were expected to go to couple cars, must be provided. Plank v. Railroad Co., 60 N. Y. 607.
In Flike v. Railroad Co., supra, two heavy freight trains were sent out within a few moments of each other. The first train broke in two, and the rear portion collided with the second train, injuring an employé thereupon. The first train had but two brakemen, whereas it should have had three, but the third brakeman was late, and the train was dispatched without him. The court held that it was the duty of the company to supply the train with the necessary brakemen. But, suppose that the train had been supplied with the necessary brakemen, but the cars had been so loaded as to prevent access to the brakes, could it be said that in that case the company would not be liable? The court in that case say:
“It is claimed by the counsel for the appellant that the company are not liable, because the agent had, in fact, employed a third brakeman to go upon this train, who, by reason of oversleeping, failed to get aboard in time, and hence that the injury must be attributed to his negligence, or, if attributable to the negligence of the general agent *341in not supplying his place with another man, such negligence must be regarded as committed while acting in the capacity of a mere co-servant, within the doctrine of irresponsibility. Neither of these positions is. tenable., The hiring of a third brakeman was only one of the steps proper to be taken to discharge the principal's duty, which was to supply with sufficient help and machinery, and 2>roperIy dispatch, the train in question; and this duty remained to be performed, although thq_. hired brakeman failed to wake up in time, or was sick, or failed to appear for any other reason. It was negligent for the company to start the train without sufficient help. The acts of liockefoller cannot be divided up,. and a part of them regarded as those of the company," and the other part as those of a co-servant merely, for the obvions reason that all his acts constituted but a single duty. His acts are indivisible, and tbe attempt to create a distinction in their character would involve a refinement in favor of corporate immunity not warranted by reason or" authority. As well might the company be relieved if the train was started without an. engineer, or without brakes, or with a defective engine. The same duty rested upon the oompany, though every man employed had died or run away during the night; and if negligent in discharging it, either by acts of commission or omission, whether in employing improper help, or not enough of it, or in not requiring their presence upon the train, it is, upon every just principle, responsible for the consequences. Nor is the company relieved, although negligence may he imputed to the defaulting brakeman. The only effect of that circumstance would be to make tbe negligence contributory with tbe brakeman, but would not affect the liability of the company.”
In Dougherty v. Railroad Co., 18 N. Y. Supp. 843, strips had been nailed to the drop-stakes of a flat car, so as to reach to the top of a load of lumber, and it was held that such strips were a 2>art of the equipment of the car. In Bushby v. Railroad Co., 107 N. Y. 374, the drop-stakes furnished by tbe shipper were held to be-appliances within the rule.
The simple question in this case, it seems to me, is whether the obligation of the master includes within its *342scope the duty of providing oars so loaded that brakemen may perform their duties in respect to them without greatly increased hazard, — whether the plaintiff in this case can be said to have been furnished with proper facilities for his work. The duty of inspecting the car itself, and that of the inspection of its condition with its load upon it, have a common origin. Both spring from the duty of protection which the master owes to the servant. There is no' ground for saying that one of these duties may be delegated so as to relieve the master from all liability, and that the other may not; nor is there reason in saying that the person who inspects the car itself, its appliances, and instrumentalities, with reference to the safety of those engaged in its transportation, is not a fellow-servant, while he who inspects the loaded car for a like purpose, and to see whether it affords proper facilities for the performance of the duties, which must necessarily be performed in its transportation, is a fellow-servant. In the present case, both duties were delegated to the same person, both are performed with reference to the same end, and the person to whom delegated must be held in the performance of each to occupjr the same relation to plaintiff and defendant. It certainly cannot be said that, with reference to stationed machinery, belting, shafting, and gearing, the master must, at his peril, provide the necessary guards and coverings, and arrange the surroundings so as to render the place reasonably safe, yet, as to a train of cars, between which a brakeman is required, in the ordinary discharge of his duties, to go, while one section is being driven against a standing section or car so loaded as to render the position of the brakeman one of greatly increased hazard to life or limb, the master may, in case of injury, escape liability. The employment is at best a dangerous one. It is as essential to the protection of the brakeman that these spaces be *343kept clear as that the spaces be provided. ' This danger can be guarded against. As is said by Mr. Justice Long in Palmer v. Railroad Co., 87 Mich. 290:
“In all cases where the danger can be readily guarded against, the employer is in duty bound to protect the employé at his peril.”
The judgment should be reversed, and a new trial granted.
OPINIONS RILED UPON FORMER HEARING.
McGrath, J.
Plaintiff, a brakeman in defendant’s employ, was injured while attempting to reoouple after dropping two cars at the Lake Shore Junction, near Detroit, at 2 o’clock in the morning of October 21, 1890. The last car on the moving section of the train was what is known as a “sand flat car,” upon which the bumpers are much shorter than in the ordinary car. The car to be attached was one laden with lumber. The lumber projected several inches beyond the end of the door of the car, leaving a space of but seven inches, when the cars were coupled, between the ends of the lumber and the end of the sand flat car. When plaintiff went between the cars they were two rods apart. , With the aid of his lantern he noticed the character of the drawbar and bumpers upon the sand flat car, and held up his light, and saw that the other car was an ordinary flat, but did not notice that the lumber projected beyond the end of the car. When the cars came together, plaintiff’s body was caught between the' lumber and the end of the sand flat car, and his arm was thrown between the bumpers and crushed. At the conclusion of plaintiff’s case the court directed a verdict for defendant, upon the ground that the proximate cause of the injury was the improper loading of the lumber car, and that, as defendant had made provision for the inspection of cars, the negligence was that of the inspector, who was a fellow-servant of the plaintiff.
The rule that the master must furnish the servant with a reasonably safe place in which to perform his work has been settled by repeated decisions of this Court. Van Dusen v. Letellier, 78 Mich. 492; Morton v. Railroad Co., 81 Id. 428; Roux v. Lumber Co., 85 Id. 519; Irvine v. Railroad Co., 89 Id. 416. It is also well settled that this duty cannot be delegated to another, so as to relieve the master from personal responsibility. Van Dusen v. Letellier, supra; Morton v. Railroad Co., supra. These cases dearly overrule the doctrine of Smith v. Potter, 46 Mich. 258. It was there held that the duty of inspection was not one of management or supervision, and that inspectors and brakemen were in the strictest sense fellow-servants. In the Van Dusen and Morton *344cases, it was lield that the duty of inspection was one that could -not be delegated so as to relieve the master of liability. Mr. Justice Morse, in the Van Dusen case, say's:
“If the master can delegate this duty to an employe, and apply 'the doctrine of fellow-servant to such employe, because he is working in and about the same business, and in the same general line of such business, — as, in this case, the manufacture and piling of lumber, — then the employer is permitted to shirk his duty upon -another, and then allowed to escape all responsibility and liability upon the plea that the person injured is'the fellow-servant of his delegate or agent. The law, as I understand it, will not permit this. It is a duty the master owes, which he cannot delegate to a fellow-servant of his employés. If he picks out one of the men working about this mill, and imposes upon him the duty of seeing that the machinery is kept in safe repair, or delegates to one of the men working in the mill yard the duty of seeing that these docks are kept safe and sound, these men, as far as these duties are concerned, stand in the place of their employer, and their negligence is his negligence.”

 See Fox v. Iron Co., 89 Mich. 393.